          Case 3:20-cv-05413-VC Document 48 Filed 06/09/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  TRACY THOMPSON,                                  Case No. 20-cv-05413-VC
                 Plaintiff,
                                                   ORDER GRANTING MOTION TO
          v.                                       WITHDRAW AS COUNSEL
  MAYVENN, INC.,                                   Re: Dkt. No. 42
                 Defendant.

       Counsel for the plaintiff’s motion to withdraw is granted. The case is stayed until August

11, 2021 to give Thompson time to seek counsel and evaluate her options. As explained to

Thompson, even if she does not find counsel, she can represent herself and proceed with her

individual claims. But if she has not secured counsel by the August 11 status conference, the

Court will strike the class claims from her complaint because she cannot bring a class action

lawsuit while proceeding without a lawyer.

       Former counsel for Thompson is ordered to provide her with any document filed on the
docket (including this order) until new counsel makes an appearance or Thompson files a

document indicating her wish to represent herself (that is, to proceed “pro se”). Thompson can

seek more information from the pro se helpdesk at https://cand.uscourts.gov/pro-se-litigants/.



       IT IS SO ORDERED.

Dated: June 9, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
